                                                    United States District Court
                                                    Central District of California
                                                                                                                                           JS-3

                                                                        Docket No.                SA CR 19-184-PSG
UNITED STATES OF AMERICA vs.

                                                                        Social Security No. 0           0     2     7
Defendant         MARCO ANTONIO GUTIERREZ
                                                                        (Last 4 digits)
akas: Ortega, Marco Antonio; Spooks



                                                                                                                    MONTH    DAY    YEAR
                                                                                        d in person on this date.   02        24     2020
            In the presence of the attorney for the government, the defendant appeare

                                                                       DFPD Erica Choi
 COUNSEL
                                                                        (Name of Counsel)

                                                                                 basis for    the plea. ~       NOLO      ~  NOT
     PLEA        ❑X GUILTY,and the court being satisfied that there is a factual                                 TENDE RE
                                                                                                             CON            GUILTY

                                                                                     ed as charged of the offenses) of:
 FINDING          There being afinding/verdict of GUILTY, defendant has been convict

                                                                                 in violation of Title 8 U.S.C.§         1326(a), as charged in
                 Illegal Alien Found in the United States Following Deportation,
                 the Single-Count Information.

                                                          why judgment should not be pronounced. Because no sufficient cause to the
JUDGMENT The Court asked whether there was any reason
                                                                 adjudged the defendant guilty as charged and convicted and ordered that:
AND PROB/ contrary was shown, or appeared to the Court,the Court
                                                                             of the Court that the defendant is hereby committed to the
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: 24 month
                                                                                       s.

                                                                                                              sment of$100, which is due
It is ordered that the defendant shall pay to the United States a special asses
immediately.
                                                                                                            found that the defendant does
Pursuant to Section SE 1.2(a)ofthe Guidelines,all fines are waived,as it is
not have the ability to pay a fine.
                                                                       vised release for a term of
Upon release from imprisonment, the defendant shall be placed on super
3 years under the following terms and conditions:
                                                                                Probation Office and
1.      The defendant shall comply with the rules and regulations of the U. S.
                                                                                  defendant shall not
        General Order 18-10, including, but not limited to the condition that the
        commit another federal, state or local crime;
                                                                                  ance. The defendant shall
2.      The defendant shall refrain from any unlawful use ofa controlled subst
                                                                                     least two periodic drug
        submit to one drug test within 15 days ofrelease from imprisonment and at
                                                                                  Probation Officer;
        tests thereafter, not to exceed eight tests per month, as directed by the




                                                                                                                                             Page 1
CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER
 USA vs.    MARCO ANTONIO GUTIERREZ                                          Docket No.:     SA CR 19-184-PSG


3.      The defendant shall comply with the immigration rules and regulations ofthe United States, and
        when deported from this county, either voluntarily or involuntarily, not reenter the United States
        illegally. The defendant is not required to report to the Probation Office while residing outside of
        the United States; however, within 72 hours of release from any custody or any reentry to the
        United States during the period of Court-ordered supervision, the defendant shall report for
        instructions to the U.S. Probation Office and Pretrial Services Office located at the United States
        Courthouse, 312 North Spring Street, Room 600, Los Angeles, California 90012.

4.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other form ofidentification in any name,other than the defendant's true
        legal name,without the prior written approval ofthe Probation Officer;further,the defendant shall
        not use, for any purpose or in any manner, any name other than his true legal name; and

5.       Defendant shall cooperate in the collection of a DNA sample from the defendant.

The defendant is advised of the right to appeal.
                                                                                                                        of Probation and
 [n addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
                                                             Court  may  change the conditions  of supervision, reduce or extend the period of
 Supervised Release within this judgment be imposed. The
                                                      period or within the maximum   period permitted  by law, may  issue a warrant and revoke
 supervision, and at any time during the supervision
 supervision for a violation occurring during the supervision period.




                      O`er ~l~
            Date                                                   U. S. District Judge/Magistrate Judge
                                                                                                           Marshal or other qualified officer.
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commihnent Order to the U.S.

                                                                   Clerk, U.S. District Court




                           '
                           'v                                 By
            Filed   ate                                             Deputy Clerk




                                                                                                                                            Page 2
CR-104(wpd 10/I8)                               JUDGMENT &PROBATION/COMMITMENT ORDER
USA vs.     MARCO ANTONIO GUTIERREZ                                                 Docket No.:     SA CR 19-184-PSG


The defendant must comply with the standard conditions that have been adopted by this court(set forth below).

                               STANDARD CONDITIONS OF PROBATION AIYD SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:

I.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons engaged
     crime;                                                                         in criminal activity and must not knowingly associate with any person
2.   he defendant must report to the probation office in the federal                convicted ofa felony unless granted permission to do so by the probation
     judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members,unless
     sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
     otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
3.   The defendant must report to the probation orfice as instructed by             rehabilitation;
     the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
4.   The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any narcotic or other
     without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
     officer;                                                                       except as prescribed by a physician;
5.   The defendant must answer truthful ly the inquiries ofthe probation     1 I.   The defendant must notify the probation officer within 72 hours ofbeing
     officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm, ammunition,
6.   The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before   1 3.   The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant's residence;                permission of the court;
7.    The defendant must permit the probation officer to contact him or      14.     As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and             those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                              confirm the defendant's compliance with such requirement and to make
8.    The defendant must work at a lawful occupation unless excused by               such notifications;
      the probation officer for schooling, training, or other acceptable     15.     The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                       criminal conduct, protectthe public from further crimes ofthe defendant;
      unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                     training, medical care, or other correctional treatment in the most
                                                                                     effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/CUMM11 Min i u~cur,K
USA vs.     MARCO ANTONIO GUTIERREZ                                           Docket No.:     SA CR 19-184-PSG


    ❑       The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th)day after the date ofthe judgment under 18 U.S.C. § 36120(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24,]996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by l8 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

          Payments will be applied in the following order:

                     Special assessments under 18 U.S.C. § 3013;
                     Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                     States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                     Fine;
                     Community restitution, under 18 U.S.C. § 3663(c); and
                     Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
                                                                                                                                             with
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement,
                                            income and expenses  ofthe defendant.  In addition, the defendant must not apply for any loan or open
 supporting documentation as to all assets,
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
                                                                                                                                   including any
 must be deposited into this account, which must be used for payment of all personal expenses. Records ofal I other bank accounts,
 business accounts, must be disclosed to the Probation Officer upon request.
                                                                                                                                    without
         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
                                                                              the Court have been satisfied in full.
 approval of the Probation Officer until all financial obligations imposed by
                               These conditions are in addition to any other conditions imposed by this judgment.




                                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 4
CR-104(wpd 10/IS)
                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                  Defendant                                                         Date




                    U. S. Probation Officer/Designated Witness                      Date




                                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 5
CR-104(wpd 10/18)
